Citation Nr: 0522503	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
status post cerebrovascular accident, secondary to service-
connected disability.  

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for gunshot wound, 
right forearm and wrist.

4.  Entitlement to service connection for gunshot wound, 
right thigh.

5.  Entitlement to service connection for a dental injury. 

6.  Entitlement to a higher initial evaluation for service-
connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1949 to 
October 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana,  
In September 2000, the RO denied claims of entitlement to 
service connection for ulcers, gunshot wounds of the right 
forearm and wrist, and right thigh, and "loss of teeth 
secondary to gunshot wounds of the mouth."  At that time, 
the RO also granted service connection for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling.  
In October 2000, the RO denied a claim of entitlement to 
service connection for "hypertension, status post 
cerebrovascular accident."  The veteran has appealed the 
denials of service connection, and the issue of entitlement 
to a higher initial evaluation for PTSD.  


FINDINGS OF FACT

1.  The veteran did not sustain ulcers as the result of a 
disease or injury sustained during his active military 
service.  

2.  The veteran did not sustain a gunshot wound, right 
forearm and wrist, as the result of a disease or injury 
sustained during his active military service.  

3.  The veteran did not sustain a gunshot wound, right thigh, 
as the result of a disease or injury sustained during his 
active military service.  

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

5.  The veteran did not sustain hypertension, or a 
cerebrovascular accident, as the result of service, or a 
service-connected disability.  

6.  As of February 11, 2004, and no earlier, the veteran's 
service-connected PTSD is manifested by occupational and 
social impairment with deficiencies in most areas; his 
psychiatric disorder has resulted in total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The veteran does not have ulcers that were not caused or 
aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have residuals of a gunshot wound to 
right forearm and wrist that were the result of an injury 
that was incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The veteran does not have residuals of a gunshot wound to 
the right thigh that is the result of an injury that was 
incurred or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

4.  The veteran is not currently shown to have a dental 
condition due to dental injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 1712(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2004).

5.  The veteran's hypertension and cerebrovascular accident 
were not incurred or aggravated by active military service, 
or by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

6.  Prior to February 11, 2004, the criteria for entitlement 
to a rating in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).  

7.  As of February 11, 2004, the criteria for entitlement to 
a rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
ulcers, gunshot wounds of the right forearm and wrist, and 
right thigh, and "loss of teeth secondary to gunshot wounds 
of the mouth."  He also argues that he has hypertension, and 
that he sustained one or more cerebrovascular accidents, due 
to his service-connected PTSD.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
hypertension, and ulcers, peptic (gastric or duodenal), may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's discharge indicates that his military 
occupation specialty was infantryman, and that he 
participated in the Sonsan-Hungnam-Chosin Campaign in 
Northern Korea from November 1950 to December 1950, and that 
he "participated in operations against enemy forces in south 
and central Korea" from December 1950 to November 1951.  His 
personnel file (NAVMC 18(3)-PD) indicates that he served with 
the 1st Regiment, 1st Marine Division from November 1950 to 
November 1951, and that he was awarded the Korean Service 
Medal with one star.  The Board further notes that service 
connection is currently in effect for PTSD based on 
participation in combat. Based on the foregoing, the Board 
finds that the veteran participated in combat.  See 38 
U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The veteran is 
therefore eligible for the special considerations afforded to 
combat veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).

A.  Ulcers

The veteran's service medical records no not show treatment 
for an ulcer.  The veteran's separation examination report, 
dated in February 1952, shows that his abdomen and viscera 
were clinically evaluated as normal.  

The post-service medical evidence includes a report from 
Hotel Dieu Sisters' Hospital, dated in June 1953, which shows 
that the veteran was treated for a possible gastric ulcer.  A 
July 1953 VA hospital report shows that the veteran received 
treatment for symptoms that included epigastric pain.  The 
diagnoses included anxiety reaction manifested by tension, 
irritability, sleeplessness, and psychogenic gastro-
intestinal symptoms.  VA progress notes, dated between 2000 
and 2003, note that the veteran was treated for esophageal 
reflux/gastroesophageal reflux disease (GERD).    

The Board finds that the claim must be denied.  The evidence 
shows that the veteran was not treated for an ulcer during 
service, and that he first received treatment for an ulcer in 
June 1953.  This is more than one year after separation from 
service.  In addition, and in any event, under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, the post-service medical 
evidence does not show that the veteran has an ulcer.  
Although the veteran is deemed to have participated in 
combat, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirement of a diagnosis, or a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

B.  Gunshot Wounds of the Right Forearm and Wrist, and Right 
Thigh

The veteran asserts that he has residuals from shrapnel 
wounds to his right forearm and wrist, and residuals of a 
gunshot wound to the right thigh, as a result of 
participation in combat in Korea.  He has reported that he 
was treated aboard a hospital ship, the U.S.S. Haven, and at 
a Naval Hospital in Korea, until he was evacuated to the 
Naval Hospital in Otsu, Japan.  The Board further notes that 
the veteran has apparently reported that he received two 
Purple Hearts.  See August 2000 VA PTSD examination report; 
veteran's statements, received in March 2003.  See also 
biographical report, received in September 2000, from 
historian, First Marine Division Association (indicating that 
the veteran received inter alia a Purple Heart with gold 
star, and the United Nations Service Medal, and the Korea 
Service Medal with six battle stars).  

The veteran's service medical records do not show treatment 
for gunshot or shrapnel wounds.  The veteran's personnel 
records do not indicate that he received a Purple Heart; they 
show an award of the Korean Service Medal with one star.  
These records indicate that the veteran embarked from Korea 
on board the U.S.S. Noble at Sokcho-ri on November 27, 1951, 
and that he disembarked at Kobe, Japan on November 30, 1951.  
They further indicate that he left Japan on December 9, 1951 
and that he arrived in San Francisco 11 days later.  See 
veteran's "sea and air travel - embarkation slips" (NAVMC 
118(17)-PD).   The veteran's record of service does not show 
that he was ever transferred to, or had duty on, a hospital 
or a hospital ship.  See "record of service" (NAVMC 118(3)-
PD).  

The post-service medical evidence includes a July 1953 VA 
hospital report which contains diagnoses that included 
deformity of right elbow, minimal, non-disabling, due to 
childhood trauma.  

The Board finds that the claim must be denied.  The service 
medical records do not show any treatment for the claimed 
symptoms.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  Furthermore, although the 
veteran is deemed to have participated in combat, as 
previously stated, the Court has held that 38 U.S.C.A. § 1154 
does not alter the fundamental requirement of a diagnosis, or 
a medical nexus to service.  Brock; Libertine.  Here, none of 
the medical evidence describes any right upper or right lower 
extremity pathology, and the Board finds that the veteran is 
not currently shown to have a right upper or right lower 
extremity disability (other than due to residuals of a 
cerebrovascular accident, discussed below).  Gilpin.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

C.	Dental 

The veteran asserts that he has missing teeth as a result of 
trauma during combat.  Specifically, he asserts that he was 
shot in the mouth in about August 1951.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
not disabling conditions.  See 38 C.F.R. § 3.381.

VA's General Counsel has held that dental treatment, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2004).

As explained below, in the absence of evidence of service 
trauma associated with any tooth extraction, the mere fact 
that teeth may have been carious or extracted in service is 
not determinative to a claim for VA dental treatment.

The veteran's service medical records show that in August and 
September of 1950 (i.e., prior to the veteran's service in 
Korea), the veteran was noted to be missing a number of 
teeth.  A medical examination report, dated in September 
1950, indicates the following: in the upper right quadrant, 
the veteran had missing natural tooth #5; in the upper left 
quadrant, he had missing natural tooth #1, and teeth missing 
by extraction #4, 6, and 7.  In the lower right quadrant, he 
had missing natural teeth #6 and 7; in the lower right 
quadrant, he had missing natural tooth #5, and teeth missing 
by extraction #6 and 7.  Service medical records further show 
that in August 1951, the veteran received treatment aboard 
the U.S.S. Haven for what was diagnosed as acute abscess 
periapical, all upper teeth.  The report notes that the 
veteran had teeth extracted for multiple abscesses the 
previous month, and that he had been referred for prosthesis.  
On examination, (using a different numbering method than 
earlier reports) missing teeth were listed as #1, 2, 3, 4, 5, 
12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 30, 31 and 32.  The 
diagnosis was fitting of dental prosthesis, characterized as 
not due to own misconduct, and in the line of duty.  He was 
transferred to "B" Medical Battalion, Masan, for further 
treatment, where he received a dental prosthesis.  The 
veteran's separation examination report, dated in February 
1952, indicates that he had no upper teeth, and that lower 
teeth #17, 18, 19, 20, 28, 29, 30, 31 and 32 were missing.  

In summary, the service medical records show that the veteran 
had teeth extracted for multiple abscesses.  Although the 
veteran is shown to have  participated in combat, he is not 
shown to have a dental condition due to a combat wound or 
other in-service dental trauma, and he was not a POW.  No 
dental condition other than replaceable missing teeth and 
carious teeth is shown.  As the replaceable missing teeth and 
carious teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(b), 3.381.

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.  In this 
regard, the following teeth are currently service connected 
for treatment purposes: #2, 3, 5, 6, 7, 8, 10, 11, 13, 20 and 
28.  See September 1953 rating decision.  

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (2003); Woodson, 8 Vet. App. at 
354.  In the present case, the veteran is not eligible for 
Class I eligibility because he may not establish compensable 
service connection for missing teeth, and he has neither 
claimed nor submitted evidence that he had teeth removed in 
service due to jaw damage.

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one- 
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are not shown in 
this case.

Finally, under Class II(a) criteria, dental treatment is 
provided for a service-connected noncompensable dental 
condition that resulted from combat wounds or other service 
trauma.  The veteran is not eligible under this category 
since the evidence does not show that he had teeth extracted 
in service due to service trauma.  See VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997) ("service trauma" does not include 
the intended effects of treatment provided during the 
veteran's military service).  In short, the veteran does not 
meet any of the criteria for outpatient dental treatment, and 
as such, the veteran's claim must fail.  

D.  Hypertension and Status Post Cerebrovascular Accident

The veteran asserts that he has hypertension, and that he 
sustained a cerebrovascular accident (CVA), as a result of 
his service, or his service-connected PTSD.  

The veteran's separation examination report, dated in 
February 1952, shows that his heart was clinically evaluated 
as normal.  His sitting blood pressure was 120/70.  A chest 
X-ray was negative.   The post-service medical evidence 
includes a report from Hotel Dieu Sisters' Hospital which 
indicates that the veteran was treated for a possible gastric 
ulcer in June 1953, and that an electrocardiogram (ECG) was 
within normal limits at that time.  The medical evidence 
indicates that the veteran sustained a CVA in 1993 that left 
him with residual left hemiparesis and left-sided weakness, 
and that he sustained a second CVA in September 2001.  See 
e.g., VA progress notes (showing treatment for a CVA 
beginning in September 2001); April 2001 VA examination 
report.  VA progress notes, dated between 2000 and 2003, 
include a report dated September 17, 2001 which shows that 
the veteran was diagnosed with hypertension.  The report 
indicates that his first stroke was due to hypertension.  See 
also April 2001 VA heart examination report.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for hypertension or a CVA during 
service.  Hypertension was reportedly diagnosed, at the 
earliest, in the late 1970s, and he sustained his first CVA 
in 1993.  These disorders are therefore first shown many 
years after separation from service, and in each case, the 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence showing that the veteran's hypertension 
or CVA was a result of any injury or disease incurred during 
his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct basis, and that the claim must be denied.  See 38 
C.F.R. § 3.303.

However, the primary argument advanced by the veteran is that 
his hypertension and status post CVA status are secondary to 
his service-connected PTSD.  The Board finds that this claim 
must be denied.  An April 2001 VA heart examination report 
shows that the veteran was noted to have a history that 
included smoking 11/2 to two packs of cigarettes per day for 
over thirty years, until he quit in 1993.  The diagnoses were 
systemic hypertension, hypertensive cardiovascular disease, 
status post cerebrovascular accident, right bundle branch 
block and right atrial abnormality, and dizziness and 
dyspnea.  The examiner noted that the veteran's hypertension 
was diagnosed in the late 1980s, and she stated that there 
was no evidence in the record that the veteran's hypertension 
was the result of his PTSD.  She further noted that the 
veteran was 63 years old at the time he suffered his stroke, 
and that this was the age range typical for cerebral vascular 
disease in patients with a long history of smoking and 
systemic hypertension.  She concluded that it was more likely 
than not that the veteran's stroke was caused by the natural 
progression of cerebral vascular atherosclerosis, which was 
due to hypertension and smoking.  A March 2001 VA PTSD 
examination report shows that the examiner indicated that the 
veteran's C-file had been reviewed.  He noted that the 
veteran's risk factors for stroke included hypertension 
(which the veteran reported was diagnosed in the late 1970s), 
no formal exercise program, cardiovascular disease, and that 
his family history includes heart-related disorders for both 
parents.  The examiner stated that there was no known 
connection between anxiety and PTSD and the subsequent 
development of cardiovascular disease and stroke.  The 
examiner concluded, there is no known connection whatsoever 
between PTSD and his blood vessel disease and his stroke.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's hypertension, and CVAs, 
were not due to, nor were they aggravated by, his service-
connected condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

In reaching this decision, the Board has considered letters 
from a private physician, Jack C. Castogiovanni, M.D., dated 
in August and September of 2000.  In these letters, Dr. 
Castogiovanni states that the veteran was wounded "several 
times" during service, and that his hypertension and stroke 
are secondary to his PTSD.  However, these opinions are not 
shown to have been based on a review of the veteran's C-file 
or any other detailed and reliable history, do not discuss 
the veteran's risk factors, which include a long history of 
heavy smoking, and do not cite to any clinical studies in 
support.  The Board has also considered several articles, and 
a Court decision (and the underlying Board decision) that is 
related to another appellant, which have been submitted in 
support of the claim.  However, with regard to the articles, 
they are confined to hypertension, they only speak in terms 
of generalities, and they are so general in nature and 
nonspecific to the veteran's case that they do not provide a 
specific or plausible basis for concluding that this 
veteran's hypertension or history of CVA are related to his 
PTSD.  These articles indicate that the etiology of 
hypertension is a complex issue, to include a discussion of 
risk factors such as age and salt intake.  None of the 
articles approximate the veteran's medical history with such 
a "degree of certainty" that they place the evidence in 
equipoise, when considered with the other evidence of record, 
based upon objective facts rather than on unsubstantiated 
medical opinion.  See e.g., Sacks v. West, 11 Vet. App. 314 
(1998).  With regard to the submitted Court decision (Perman 
v. Brown, 5 Vet. App. 237, 241 (1993)), this decision 
involved an appeal from a former Prisoner of War.  In this 
decision, the Court essentially held that an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post- traumatic stress disorder and the 
later development of hypertension is "non-evidence."  
Therefore, it does not support any relevant aspect of the 
veteran's claim and does not warrant a grant of benefits.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  

E.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that the 
claimed conditions should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and the veteran's service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims must 
be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Higher Initial Evaluation - PTSD

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In September 2000, the RO granted service connection for 
PTSD. The RO evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411. The RO assigned a 10 
percent evaluation under DC 9411, with an effective date for 
service connection of June 22, 2000.  The veteran has 
appealed the issue of entitlement to a higher evaluation. The 
veteran's evaluation was subsequently increased, most 
recently to 70 percent, with an effective date of June 22, 
2000.  However, since this increase did not constitute a full 
grant of the benefit sought, the higher initial evaluation 
issue remained in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Accordingly, the issue is whether a rating in 
excess of 70 percent for PTSD is warranted.  The Board 
further notes that in August 2004, the RO granted a total 
disability compensation rating based on individual 
unemployability (TDIU).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  GAF scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).   See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.132 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

The relevant medical evidence for consideration consists of 
VA and non-VA medical reports, dated between 2000 and 2004, 
and VA PTSD examination reports, dated in August 2000, March 
2001, and February 2004.    

The August 2000 VA PTSD examination report shows that the 
veteran stated the following: he has been married for 47 
years; after separation from service he worked in the 
insurance industry for 22 years where he was promoted to a 
middle management; he retired in 1984 and devoted his time to 
a small business (a card and flower shop) that he and his 
wife own; he permanently retired in 1993 following a stroke; 
he had a long history of depression dating back to his 
service manifested by chronic recurring brief episodes; his 
symptoms were aggravated by his stroke at which point he 
became suicidal.  The veteran reported having chronic sleep 
disturbance, a tendency to socially isolate himself, and mild 
to moderate anhedonia.   On examination, the veteran was 
alert, oriented, and generally very cooperative.  He cried on 
one occasion when discussing combat.  Memory for recent and 
remote events was essentially intact.  Thought processes were 
logical and coherent.  There was no sign of psychosis.  The 
Axis I diagnosis was PTSD, mild to moderate, with depressive 
features, and a GAF score of "55 - 65."  

The March 2001 VA PTSD examination report shows that the 
examiner (who also conducted the August 2000 VA examination) 
stated that the veteran's symptomatology was unchanged from 
his previous examination, and that he continued to meet the 
criteria for PTSD of mild to moderate severity.  It was noted 
that the veteran was receiving PTSD treatment on a weekly 
basis.  On examination, he had significant left-sided 
hemiparesis.  His thought processes and ability to 
communicate were not impaired.  There were no delusions, 
hallucinations, psychotic material or impaired impulse 
control.  He was fully oriented and his memory was intact.  
The veteran's depression was characterized as mild by the 
examiner.  The examiner noted that retired persons often 
experience an increase in PTSD symptomatology after 
retirement.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a GAF score of 60.  

The February 2004 VA PTSD examination report shows that the 
veteran reported that he was living with his wife, and that 
he had suffered a stroke in 1993 followed by another stroke 
three years ago.  After his 1993 stroke, he had attended a 
university and become a master gardener.  He essentially 
reported that gardening, and lecturing on gardening, were his 
main coping strategy for dealing with his psychiatric 
symptoms, but that he was no longer able to these things due 
to his physical impairment.  The examiner noted that he 
required a scooter for mobility, and that he could walk only 
very short distances.  He further noted that the veteran had 
temporarily discontinued his PTSD treatment in order to 
receive treatment for prostate cancer.   The veteran was 
noted to be taking sertraline and trazodone for control of 
his psychiatric symptoms.  He expressed a wide variety of 
complaints, to include sleep disturbances, intrusive memories 
of combat, worsening anxiety and depression, combat-related 
nightmares, and flashbacks associated with dissociative 
episodes.  On examination, he was alert and oriented to time, 
place, person, and situation.  There was anxiety and mild 
psychomotor agitation.  Speech was normal.  There was no 
evidence of delusions, or hallucinations.  He denied suicidal 
and homicidal ideation.  Recurrent thoughts of combat were 
noted to occur three to four times per week, with multiple 
nightmares weekly, and once-a-week dissociative episodes.  
Sleep difficulties were reported to occur every night.  The 
Axis I diagnosis was PTSD "chronic and now severe."  The 
Axis V diagnosis was a GAF score of 41.    

The VA hospital and progress notes show that the veteran 
received inpatient care for a cerebrovascular accident (CVA) 
in September 2001.  He received outpatient treatment for 
psychiatric symptoms from November 2000 until his CVA, and 
again beginning in June 2003.  A statement from a VA 
psychiatrist, Herman Columb, M.D., dated in June 2004, shows 
that Dr. Columb stated that he had been treating the veteran 
for PTSD and severe dysthymic disorder, that the veteran was 
receiving medication and psychotherapy, and that he suffered 
from recurrent nightmares, anger, rage outbursts, 
irritability, anxiety, depression, insomnia, poor 
concentration, and poor memory.  Dr. Columb stated that the 
veteran was significantly impaired and that he was unable to 
maintain even part-time employment due to emotional and major 
physical problems.

In this case, the Board finds that the February 2004 VA PTSD 
examination report contains sufficient evidence of the 
symptoms required for a 100 percent rating, such that the 
criteria for a 100 percent rating have been met.  This report 
shows that the examiner noted "severe ongoing PTSD," 
"severe disruptions and emotional behavioral and cognitive 
functioning," and that he had "ongoing severe debilitating 
levels of anxiety, agitation, depression, and autonomic 
hyperarousal."  The examiner stated that the veteran's GAF 
score of 41 was "significantly lower" than his previous 
score, and that his impairment level had continued to worsen.  
In summary, the Board has determined that the veteran's PTSD 
is shown to be productive of total occupational and social 
impairment.  As this report indicates that the examination 
was preformed on February 11, 2004, the criteria for a 100 
percent rating are considered to have been met as of that 
date.  

A rating in excess of 70 percent is  not warranted prior to 
February 11, 2004.  For example, the August 2000 VA PTSD 
examination report shows that the veteran was alert, 
oriented, and generally very cooperative.  Memory for recent 
and remote events was essentially intact.  Thought processes 
were logical and coherent.  There was no sign of psychosis.  
The Axis I diagnosis was PTSD, mild to moderate, with 
depressive features, and a GAF score of "55-65," which 
suggests mild to moderate symptoms, or "some" to moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  The March 2001 VA 
PTSD examination report shows that the examiner stated that 
the veteran's symptomatology was unchanged from his previous 
examination, and that he continued to meet the criteria for 
PTSD of "mild to moderate severity."  There were no 
delusions, hallucinations, psychotic material or impaired 
impulse control.  He was fully oriented and his memory was 
intact.  The veteran's depression was characterized as mild 
by the examiner.  The Axis V diagnosis was a GAF score of 60, 
suggesting moderate symptoms.  Id.  Furthermore, there is 
nothing in the VA progress notes to show that the criteria 
for a rating in excess of 70 percent were met prior to 
February 11, 2004.  In this regard, the reports show that the 
veteran attended PTSD group therapy, and that he generally 
actively participated, although there was he missed a 
significant number of meetings.  In summary, the evidence is 
insufficient to show that prior to February 11, 2004, the 
veteran had total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  

To the extent that the Board has not granted the claim, in 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in May 
2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decisions on appeal, the statements of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained specific requests 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant treatment 
and to complete authorizations (VA Form 21-4142) for all 
evidence that he desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  In particular, the RO 
has repeatedly attempted to obtain additional service medical 
records showing treatment for shrapnel or gunshot wounds.  
However, in January 2003, the National Personnel Records 
Center stated that it could not perform a search based on the 
information provided.  With regard to PTSD, and hypertension 
and status post CVA, the veteran has been afforded VA 
examinations covering the claimed disabilities.  To the 
extent that he has not been afforded examinations, and 
etiological opinions were not obtained with regard to the 
other claims, the Board finds that the evidence, discussed 
infra, which indicates that the veteran did not receive 
treatment for the claimed symptoms during service, that there 
is no competent evidence to show that he has the claimed 
conditions, and/or that there is no competent evidence of a 
nexus between any of the claimed conditions and his service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER


Service connection for ulcers is denied.

Service connection for gunshot wound, right forearm and 
wrist, is denied.  

Service connection for gunshot wound, right thigh, is denied.  

Service connection for a dental injury is denied.

Service connection for hypertension, and status post 
cerebrovascular accident, is denied.  

Prior to February 11, 2004, a rating in excess of 70 percent 
for PTSD is denied.  

As of February 11, 2004, a rating of  100 percent for PTSD is 
granted, subject to provisions governing the payment of 
monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


